Citation Nr: 0908740	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  03-25 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a dental 
disability.  

2.  Entitlement to a disability evaluation in excess of 10 
percent disabling for postoperative right inguinal hernia 
scar.  

3.  Entitlement to a disability evaluation in excess of 10 
percent disabling for postoperative recurrent right inguinal 
hernia.  

4.  Entitlement to a compensable evaluation for residuals of 
a tonsillectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from August 1952 to August 
1954 and from November 1954 to October 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and March 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The July 2002 rating decision 
addressed the Veteran's claims regarding his hernia and scar.  
The March 2003 rating decision addressed the Veteran's claims 
regarding a dental disability and residuals of a 
tonsillectomy.  

In May 2005, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In September 2005 and in March 2007, the Board remanded this 
matter to the RO via the Appeals Management Center (AMC) in 
Washington DC. to obtain additional VA clinical records, 
schedule the Veteran for VA examinations, and readjudicate 
his claim for service connection for a dental disorder, to 
include service connection for treatment purposes.  

In both Remands, the Board directed that if the dental claim 
remained denied, the RO must include in the Supplemental 
Statement of the Case (SSOC) a summary of the pertinent 
regulations and laws.  In the explanatory section of the 
September 2005 Remand, the  Board noted that the Statement of 
the Case (SOC) was deficient in that the Veteran was not told 
of the law and regulations that apply to claims for service 
connection for the purpose of outpatient dental treatment.  

All actions requested in the Remands were completed with the 
exception of informing the Veteran of the law and regulations 
governing dental claims for service connection for the 
purpose of outpatient dental treatment.  As explained in the 
instant decision, the Veteran has indicated that he has 
reviewed the regulation, 38 C.F.R. § 17.161, that addresses 
service connection for the purpose of outpatient dental 
treatment.  No prejudice to the Veteran has resulted or will 
result from this failure to comply with that particular 
Remand order because the Veteran has indicated that he 
already has the information that the Board requested he be 
provided.  The Board therefore finds that a remand to correct 
this deficiency in the Statement of the Case is not required.  
See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The Veteran did not have dental trauma in service and 
does not have a dental disorder for compensation or treatment 
purposes.  

2.  The Veteran does not have a hernia which is not well 
supported by truss or not readily reducible.  

3.  The Veteran's right inguinal hernia scar does not cause 
any limitation of function and is less than 39 sq. cm. in 
area.  

4.  The Veteran's residuals of a tonsillectomy do not result 
in hoarseness or inflammation of cords or mucous membrane.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental 
disability or for the purpose of VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.381, 4.150, 
17.161 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for postoperative recurrent right inguinal hernia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
disabling for postoperative right inguinal hernia scar have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7801, 7805 
(2008).

4.  The criteria for a compensable evaluation for residuals 
of a tonsillectomy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

In November 2002, the Veteran requested service connection 
for dental disability he referred to as "For Calculus, 
Extractions, refills, and Gum disease while on active duty."  

During the May 2005 Board hearing, the Veteran testified that 
the military provided him with partial dentures during his 
service and that he was seeking service connection, at least 
in part, so that he can get his dentures repaired if needed.  
Hearing transcript at 13.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rating by reason of individual 
unemployability (Class IV eligibility); those who participate 
in a rehabilitation program under 38 U.S.C. chapter 31 (Class 
V eligibility); and those who are scheduled for admission or 
who are otherwise receiving care and services under chapter 
17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
"trauma", because trauma of teeth, even extractions, in and 
of itself, does not constitute dental trauma.  VAOPGCPREC 5- 
97 (January 22, 1997).  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 
(1998).

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  
For loss of the teeth, bone loss through trauma or disease 
such as to osteomyelitis must be shown for purposes of 
compensability.  The loss of the alveolar process as a result 
of periodontal disease is not considered disabling.  See Note 
to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Service treatment records show that the Veteran had several 
teeth extracted and was provided a partial denture during 
service.  Treatment records are absent for any evidence that 
the Veteran suffered dental trauma during service.  A report 
of separation examination, dated in September 1957, includes 
a normal clinical evaluation of the Veteran's mouth.  

In an associated report of medical history, the Veteran 
indicated that he did not then have, nor had ever had severe 
tooth or gum trouble.  A physician's summary and evaluation 
on the reverse side of this form indicates that there were no 
significant findings.  This is evidence against a finding 
that the Veteran suffered dental trauma during service.  

All evidence is against a finding that the Veteran has ever 
had loss of substance of the maxilla or mandible, or of bone 
loss through trauma or disease.  Consequently, the Veteran 
does not have one of the dental disorders listed under 38 
C.F.R. § 4.150.  Therefore, there is no basis for an award of 
compensation based on tooth extractions during service.  

Nor has the Veteran met the requirements for entitlement to 
service connection for a noncompensable dental disorder, for 
the sole purpose of establishing VA outpatient dental 
treatment.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

Evidence of record does not show, and the Veteran has not 
contended, that the Veteran has impairment of the mandible, 
loss of a portion of the ramus, loss of a portion of the 
maxilla, or loss of substance of the maxilla or mandible.  
That is, all evidence of record is against a finding that the 
Veteran has a compensable dental disability.  Therefore, 
class I eligibility is not met.  

Evidence of record does not show, and the Veteran has not 
contended, that the Veteran suffered dental trauma or combat 
injuries during service, was a POW, or previously applied and 
received dental treatment from VA for noncompensable dental 
conditions.  Nor is there any evidence that the Veteran 
applied for VA dental treatment within one year after 
service.  Therefore, Class II eligibility is not met.  

Similarly, evidence of record does not show, and the Veteran 
has not contended, that the Veteran's dental condition 
aggravates any service connected disability.  Therefore Class 
III eligibility is not met.  

The Veteran is not rated as 100 percent disabled or entitled 
to a 100 percent rating.  The record does not show that he is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31 or that he is receiving care or services under or 
has been scheduled for admission under chapter 17 of 38 
U.S.C.  Therefore, neither Class IV nor Class V eligibility 
are met.  

In conclusion, the preponderance of the evidence is against 
the claim for service connection for a dental disability and 
for the purpose of VA outpatient dental treatment.  The 
Veteran's contentions do not place him within the categories 
of compensable dental conditions set forth in 38 C.F.R. § 
4.150, and the Veteran does not meet the requirements under 
38 C.F.R. § 17.161 for service connection for the limited 
purpose of receiving VA treatment.  

Based on the above, the dental claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.   

The Board first addresses whether a higher schedular rating 
should be assigned for any of the service-connected 
disabilities that are the subject of this appeal.  The Board 
then addresses whether referral for a rating outside of the 
schedule, an "extraschedular rating", is warranted, for any 
of the disabilities on appeal for which service connection 
has already been established.  

In each instance the Board has found that no higher rating or 
referral is warranted.  In no instance is the evidence 
favorable and unfavorable to the claim so evenly balanced so 
as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Scar -schedular rating

Service connection for hernioplasty, right, post operative 
scar was established in a May 1958 rating decision and a non-
compensable evaluation was assigned.  That evaluation 
remained in place until the Veteran filed his claim for an 
increase in September 2001.  In the July 2002 rating 
decision, the RO increased the rating assigned for the 
Veteran's scar to 10 percent, effective the date of his 
claim.

During the pendency of the Veteran's claim and appeal, the 
criteria for rating disabilities of the skin were changed by 
an amendment to the rating schedule that became effective on 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  

In this case, the RO provided the Veteran with the applicable 
regulatory criteria for rating his hernioplasty scar, as 
effective since August 2002, but did not provide the Veteran 
with the criteria in effect prior to August 2002.  The rating 
criteria for scars in place prior to August 2002 did not 
provide for a rating higher than 10 percent for scars of 
other than the head, face, or neck, other than for scars 
resulting from burns and other than if the scar resulted in 
limitation of function of the part affected, under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  See 38 C.F.R. § 4.118 (2000).  

Diagnostic Code 7805 was unaffected by the August 2002 
revision.  The Veteran's hernioplasty scar is of his groin 
and did not result from a burn.  In the July 2002 rating 
decision, the RO assigned a 10 percent rating for the 
Veteran's scar.  Hence, failure to provide the Veteran with 
the rating criteria in effect prior to August 2002 cannot 
result in prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).  

Effective August 30, 2002, scars, other than the head, face, 
or neck, that are deep or that cause limited motion are rated 
10 percent disabling if involving an area or areas exceeding 
6 square inches (39 sq. cm.); 20 percent disabling if 
involving an area or areas exceeding 12 square inches (77 sq. 
cm.); 30 percent disabling if involving an area or areas 
exceeding 72 square inches (465 sq. cm.); and 40 percent 
disabling if involving an area or areas exceeding 144 square 
inches (929 sq.cm.).  38 C.F.R.  § 4.118, Diagnostic Code 
7801 (2008).  Note (2) to Diagnostic Code 7801 provides that 
a deep scar is one associated with underlying soft tissue 
damage.  Id.  

The maximum schedular evaluation is 10 percent disabling for 
superficial scars that are unstable but without underlying 
soft tissue damage, painful on examination, or exceed an area 
of 929 square cm.  As the Veteran's scar has been rated as 10 
percent disabling since the date that he filed his claim, 
these Diagnostic Codes do not provide for higher ratings.  

Under the revised criteria for rating disabilities of the 
skin, scars of other than the head, face or neck, are 
assigned a maximum of a 10 percent evaluation unless the scar 
is deep or causes limited motion or results in limitation of 
function of the affected part.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802, 7803, 7804, 7805 (2008).  

Scars that are deep or cause limited motion are assigned a 10 
percent evaluation if the area of the scar exceeds 39 square 
centimeters (sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2008).  Scars that are deep or cause limited motion are 
assigned a 20 percent evaluation if the area of the scar 
exceeds 77 sq. cm.; a 30 percent rating if the area exceeds 
465 sq. cm., and a 40 percent rating if the area exceeds 929 
sq. cm.  Id.  

Under either version of the rating schedule, if the scar 
causes limitation of function, a rating is assigned based on 
the extent of limitation of the affected part.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Several VA examinations have been afforded the Veteran with 
regard to his right hernioplasty scar.  In July 2002, he was 
found to have a well healed 4.5 cm. scar in the right groin 
which was mildly tender, without adherence, and slightly firm 
in texture compared to the Veteran's normal skin.  There was 
no ulceration or breakdown no underlying tissue loss, 
inflammation, edema, or keloid formation.  The scar was 
slightly elevated on palpation and slightly hyperpigmented.  
There was no disfigurement or limitation of function as a 
result of the scar.  

In May 2007, the Veteran again underwent VA examination of 
his scar.  Again there was no skin ulceration or breakdown, 
no underlying soft tissue damage, no adherence to underlying 
tissue, and the scar did not result in limitation of motion 
or loss of function.  Nor was there any tenderness on 
palpation.  The scar was 14 cm. long with a maximum width of 
0.1 cm.  This results in an area of less than 39 sq.cm. 

These examination reports show that the Veteran's 
hernioplasty scar covers an area less than 39 sq.cm. and does 
not result in any limitation of function.  This is evidence 
against his appeal for a rating higher than 10 percent 
disabling for this scar.  

There is no evidence of record favorable to assigning a 
rating higher than 10 percent for the Veteran's hernioplasty 
scar.  All evidence of record is against assigning a rating 
higher than 10 percent for the Veteran's hernioplasty scar 
for any period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
Veteran filed the claim to the present supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  Hence, his appeal as to this issue must be denied.  

Hernia - schedular rating

Prior to the July 2002 rating decision, service connection 
had been established for a hernioplasty scar but not for a 
hernia.  In that July 2002 decision, the RO assigned a 
separate 10 percent evaluation for recurrent hernia, 
effectively granting service connection for this disability.  
The Veteran's appeal is therefore from the decision in which 
the initial rating was assigned.  

The rating schedule provides that post operative recurrent 
inguinal hernia, readily reducible and well supported by 
truss or belt, warrants a 10 percent rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  Small, post operative 
recurrent or unoperated irremediable inguinal hernia, not 
well supported by truss, or not readily reducible, warrants a 
30 percent rating.  Id.  Large, post operative, recurrent 
hernia, not well supported under ordinary conditions and not 
readily reducible, when considered inoperable, warrants a 60 
percent rating.  Id.  

In July 2002, the Veteran underwent a VA examination with 
regard to his claimed recurrent hernia.  He reported 
recurrent intermittent right groin pain since his right 
inguinal hernia repair during service.  He had no history of 
other hernia repairs or surgery.  Physical examination found 
a questionable small right inguinal hernia that was reducible 
on examination.  

The Veteran again underwent an examination in May 2007 with 
regard to his recurrent hernia.  The examiner indicated that 
he had reviewed the Veteran's claims file and medical 
records.  Current symptoms included pain in the area of the 
hernia with certain movements and activities.  There was no 
hernia present on physical examination.  The examiner also 
indicated that the hernia had no effect on the Veteran's 
daily activities.  

All medical evidence of record is against assigning a rating 
higher than 10 percent disabling for the Veteran's recurrent 
hernia.  It was questionable whether he had a hernia on the 
2002 examination, and if the hernia was present it was found 
to be small and reducible on examination.  He was not found 
to have a hernia on the later examination.  No evidence of 
record indicates that the Veteran has had an unoperated 
irremediable inguinal hernia, that any hernia was not well 
supported by truss, or that any hernia was not readily 
reducible.  

The evidence of record from the day the Veteran filed the 
claim to the present supports the conclusion that the Veteran 
is not entitled to additional increased compensation for his 
hernia during any time within the appeal period.  Hence, the 
appeal as to this issue must be denied.  

Tonsillectomy residuals - schedular rating

Service connection for status post-operative tonsillectomy 
was established in the May 1958 rating decision and a 
noncompensable rating was assigned.  That rating remained in 
effect until the Veteran filed his claim for an increase.  

This disability has been rated by analogy under the criteria 
for chronic laryngitis.  The Board has reviewed the rating 
schedule but finds no more appropriate criteria for rating 
this disability.  

Chronic laryngitis with hoarseness and inflammation of cords 
or mucous membrane warrants a 10 percent evaluation.  
38 C.F.R. § 4.97, Diagnostic Code 6515.  Chronic laryngitis 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy warrants a 
30 percent evaluation.  Id.  

In April 2008, the Veteran underwent a VA examination with 
regard to his residuals of a tonsillectomy.  He reported that 
he did not have any throat problems currently but he does 
have an occasional sore throat.  Physical examination found 
no evidence of sinus or nasal disease or abnormalities.  The 
examiner indicated that the residuals of his tonsillectomy 
had no effect on his usual daily activities.  This is 
evidence against the Veteran's claim because this report 
tends to show that the Veteran's disability does not result 
in any of the manifestations required for a compensable 
rating.  

No evidence of record shows that the Veteran has hoarseness 
or any inflammation of cords or mucous membranes.  Even the 
Veteran's own reports, that he has an occasional sore throat, 
does not give rise to a compensable rating for this 
disability.  

All medical evidence of record is again against assigning a 
compensable rating for the Veteran's residuals of 
tonsillectomy for any period based on the facts found during 
the whole appeal period.  The evidence of record from the day 
the Veteran filed the claim to the present supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation for his tonsillectomy residuals during 
any time within the appeal period.  Hence, the appeal as to 
this issue must be denied.  

Extraschedular considerations

Also considered by the RO, and by the Board, is whether 
disability from the Veteran's tonsillectomy residuals, scar, 
or hernia warrants referral for extraschedular consideration.  
To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R.  
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  

Schedular criteria are well defined with regard to the 
Veteran's scar and hernia.  His level of disability and 
manifestations of these disabilities are addressed by the 
rating criteria.  Hence, the first step of the Thun analysis 
is not met for these disabilities.  

His tonsillectomy residuals are rated by analogy.  However, 
his symptoms are an occasional sore throat.  Even though his 
symptom is slight, it cannot be said that the schedular 
criteria used to rate this disability completely addresses 
this symptom.  Yet, the Board finds no evidence that there 
are any related factors such as marked interference with 
employment and frequent periods of hospitalization, resulting 
from his sore throat, or, for that matter, from his hernia or 
his scar.  

The Veteran indicated during the Board hearing that he had 
retired.  Hearing transcript at 12.  He has not indicated 
that any of his disabilities caused marked interference with 
his employment.  Indeed, he testified that 

when I first came out of the service I 
didn't hardly have time to fool around 
going out to the doctor and going out to 
the hospital and all.  I had to work.  So 
I worked you see and, and since I 
retired, I, I can at least go find out if 
you can you all do something for me you 
know what I mean, I have time now.  

This is evidence that the Veteran's disabilities did not 
caused marked interference with employment, frequent 
hospitalizations, or any other related factors.  Therefore, 
extraschedular consideration is not warranted for the 
Veteran's residuals of a tonsillectomy.  Additionally, even 
if the first step of the Thun analysis were met with regard 
to the Veteran's scar and hernia, the second step is not met.  

For these reasons, referral for extraschedular consideration 
is not warranted.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

In this case, the VCAA duty to notify was partially satisfied 
by letters sent to the Veteran in October 2001, November 
2001, and December 2002.  These letters were all sent to the 
Veteran prior to the initial adjudications of his respective 
claims.  All letters informed the Veteran of VA's and his 
respective duties in obtaining evidence.  None of these 
letters informed the Veteran as to how VA assigns effective 
dates.  None of these letters strictly complied with the 
Court's guidance in Dingess and Vazquez -Flores, as 
applicable, with regard to notice of how VA assigns 
disability ratings.  

As to the lack of notice regarding assignment of effective 
dates, the Veteran has not disagreed with the effective date 
assigned for establishment of service connection for his 
hernia or for the 10 percent rating assigned for his 
hernioplasty scar in the July 2002 rating decision.  As there 
is no dispute over the assigned effective dates, any question 
as to this defect in notice as it applies to his hernia and 
hernioplasty scar is moot.  As the Board is denying his 
appeal the lack of notice as to how VA assigns effective 
dates, with regard to these claims, is harmless error because 
no effective date will be assigned pursuant to this decision.  

As to his claims for a higher rating for status post 
operative tonsillectomy and a dental disability, the lack of 
notice with regard to assignment of effective dates is also 
harmless error because the RO denied these claim and the 
Board here denies his appeal, so no effective date will be 
assigned.  

In the October 2001 letter, VA informed the Veteran of the 
evidence necessary to substantiate service connection with 
regard to his hernia.  

The November 2001 letter addressed the Veteran's claim for an 
increased rating for his scar.  In that letter, the RO told 
the Veteran that to establish entitlement to higher rating 
the evidence must show that the disabling effects of his 
disability had increased in severity.  The Board recognizes 
that the Court found this statement insufficient for claims 
for increased ratings.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43 (2008).  

The December 2002 letter was sent to the Veteran after VA 
received his November 2002 claims for service connection for 
a dental disability and for an increased rating for residuals 
of tonsillectomy.  That letter informed the Veteran of the 
evidence needed to substantiate a claim for service 
connection.  This letter did not provide the Veteran with 
notice applicable to his claim for an increased rating for 
residuals of tonsillectomy.  

Although there are defects in VCAA notice in this case, these 
defects do not require any further action.  Not all defects 
in VCAA notice require correction; the test is whether the 
defects resulted in prejudice to the Veteran, that is, 
whether the notice errors affected the essential fairness of 
the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

The Court provided additional guidance as to facts that may 
show that notice defects were not prejudicial to the Veteran.  
In Vazquez-Flores v. Peake, the Court stated that, when 
considering whether a veteran was prejudiced by VCAA notice 
defects, consideration should be given to "the post-
adjudicatory notice and opportunity to develop the case that 
is provided by the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim . . . served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  22 Vet. App. 37, 46 (2008).  

In the instant case, the Board finds that the extensive 
administrative appellate proceedings coupled with the 
Veteran's demonstrated working knowledge of Title 38 of the 
Code of Federal Regulations (C.F.R.) have rendered the 
defects in VCAA notice non-prejudicial to the Veteran.  In 
essence, this access to and ability to find regulations in 
the C.F.R. demonstrates that the Veteran has actual knowledge 
of that information which perfect VCAA notice would have 
provided.  

In November 2002, the Veteran filed a document that included 
his Notice of Disagreement (NOD) with the July 2002 rating 
decision, and additional claims, including his claim for a 
compensable evaluation for status/post tonsillectomy and for 
service connection for a dental disability.  In that document 
the Veteran referred to specific sections of Chapter 3 of 
Title 38 of the C.F.R.  

In his March 2003 NOD with the July 2002 rating decision, the 
Veteran again referred to regulation in Chapter 3 of the 
C.F.R. and he specifically cited to 38 C.F.R. § 17.161, the 
regulation governing service connection for the purpose of 
outpatient dental treatment.  

The November 2002 and March 2003 documents demonstrate that 
the Veteran has actual knowledge of the information that 
strictly compliant VCAA notice would have provided him with 
regard to all of his claims.  He correctly identified the 
section of the C.F.R. applicable to his dental claim, he 
cited to 38 C.F.R. § 3.303,  § 3.304, and § 3.105 as to why 
his claims for service connection should be granted.  This 
Veteran's obvious working knowledge of the C.F.R. precludes a 
finding that defects in VCAA notice resulted in any prejudice 
to the Veteran.  

Additionally, the Veteran has been provided post decisional 
documents that provided him with the information that proper 
VCAA notice would have provided.  The Board acknowledges that 
such documents cannot stand in the place of VCAA notice or 
cure a defect in VCAA notice.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This does not mean that such 
documents, together with sufficient opportunity to present 
evidence and argument, cannot render defects in VCAA notice 
non-prejudicial.  

Here, the RO sent the Veteran an SOC in September 2003.  This 
document informed him of the rating criteria used to evaluate 
his residuals of tonsillectomy, recurrent hernia, and scar, 
as well as the reasons for why his disabilities were rated as 
they were.  He was also provided with the text of 38 C.F.R. 
§ 3.321 that addresses extraschedular ratings.  

This document also informed the Veteran why his claim for 
service connection for a dental disability had been denied.  
As explained above, the Veteran has demonstrated, by citing 
to 38 C.F.R. § 17.161, that he knows what has to be shown to 
establish service connection for the purposes of outpatient 
dental treatment.  While this is not VCAA compliant notice, 
this notice is at least as detailed as the notice required 
under the VCAA.  

This is not a case where the Veteran was sent an SOC and had 
little time to present argument and evidence.  Here, he was 
sent the SOC in September 2003 and had years to consult his 
representative and to submit evidence or argument to VA that 
addressed the evaluations assigned for his scar, hernia, and 
tonsillectomy residuals, and service connection for a dental 
disability.  He also availed himself of the right to a 
hearing before the undersigned in May 2005.  Thus, the 
Veteran had considerable time and opportunity after receiving 
the information in the statement of the case to provide 
evidence or information to allow for a grant of his appeal.  

Following the Veteran's demonstration of familiarity with the 
C.F.R., the issuance of the SOC, his Board hearing, and the 
March 2007 Remand, the RO readjudicated the Veteran's claim 
in an SSOC issued in November 2008.  Therefore, this claim 
has been readjudicated after it was clear that the Veteran 
possessed the knowledge that would have been provided him in 
proper VCAA notice.  While this does not "cure" the notice 
error, it does ensure that the Veteran's claims were again 
reviewed by the RO after consideration of all of the evidence 
and argument presented or obtained (such as VA examinations) 
after the Veteran had had sufficient time and opportunity to 
participate in the development of his claims and had 
demonstrated a working familiarity with the C.F.R. and 
received the SOC.  

For these reasons, the Board finds that the essential 
fairness of the adjudication of the issues on appeal have not 
been affected by the defects in notice.  To remand this 
matter now for VCAA compliant notice would be to inject 
additional delay without benefit flowing to the Veteran.  
Such remands are to be avoided.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  The Veteran has 
submitted Health Unit Case Records, apparently from his place 
of employment.  In May 2005, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  VA examinations 
were afforded the Veteran in May 2007 with regard to his 
hernioplasty scar and hernia.  A VA examination was afforded 
the Veteran in April 2008 with regard to residuals of his 
tonsillectomy.  

A VA dental examination was not afforded the Veteran.  The 
facts presented by the Veteran are not in dispute, but those 
facts do not give rise to service connection for outpatient 
treatment or otherwise.  There is no event, disease, or 
injury in service that can result in a grant of service 
connection for a dental disability or for a grant of service 
connection for the purposes of outpatient dental treatment 
purposes.  In other words, the Veteran's claim for service 
connection for a dental disability, for treatment purposes or 
otherwise, could not be substantiated under the undisputed 
facts.  Therefore, no reasonable possibility exists that 
affording the Veteran a dental examination would aid in 
substantiating his claim.  VA has no duty to afford the 
Veteran a dental examination in such circumstances.  See 
38 U.S.C.A. § 5103A(a)(2), (d).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


